Citation Nr: 1025524	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for a psychiatric disorder and, if 
so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to September 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

This issue was previously remanded in January 2010 to schedule 
the Veteran a video conference hearing.  In April 2010, the 
Veteran testified before the Board and a transcript of the 
hearing is associated with the claims file.  Therefore, the Board 
finds that all requested development has been completed and that 
the claim is properly before the Board for adjudication.  

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the Veteran.  


FINDINGS OF FACT

1.  In a May 1973 rating decision, the RO denied entitlement to 
service connection for a nervous condition.  The Veteran did not 
appeal that decision, and it became final.

2.  Evidence received since the final May 1973 rating decision is 
new, relates to an unestablished fact necessary to substantiate 
the claim of service connection for a psychiatric disability, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim, so as to permit 
reopening of the claim.  



CONCLUSIONS OF LAW

1.  The May 1973 rating decision denying service connection for a 
nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a psychiatric disability has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for a nervous condition was 
denied in a rating decision dated May 1973.  At that time, the RO 
considered the Veteran's service and post-service treatment 
records and determined that the evidence did not reflect that he 
manifested a psychiatric disorder during service or during the 
first year following discharge from service.  The RO specifically 
noted that, while the Veteran was hospitalized for a psychiatric 
evaluation during service, the evaluation did not reveal a 
neurotic or psychiatric disorder but, instead, revealed an 
immature personality with emotional instability.  The RO also 
noted that the Veteran was not treated for a nervous condition 
until 1972.  As such, the RO determined there was no basis to 
establish service connection for anxiety neurosis.  The Veteran 
was informed of the RO's determination in June 1973 but he did 
not appeal the RO's determination.  Therefore, the May 1973 
rating decision (issued in June 1973) became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

In May 2006, the Veteran submitted a formal claim seeking 
entitlement to service connection for a psychological disorder.  
While the Veteran's May 2006 claim did not specifically identify 
his current psychological disability as a nervous disorder, it is 
clear that he was, again, seeking entitlement to service 
connection for a mental disability.  Therefore, his claim of 
service connection for a psychological disorder is construed as a 
claim to reopen the previously denied claim of service connection 
for a nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2006) (holding that where a veteran files a claim for 
benefits listing a specific disability, he is not filing a claim 
for only that particular diagnosis, but for the affliction his 
mental condition causes, whatever that is).  

As noted above, in order to reopen a previously denied claim, the 
Veteran must submit new and material evidence.  

Since the May 1973 rating decision, the evidence that has been 
received into the record includes post-service treatment records 
which show various diagnoses of dysthymic disorder, rule out 
bipolar disorder, major depressive disorder, and chronic 
schizophrenia.  See 2006 VA outpatient treatment records; private 
treatment records dated from 1984 to 2004.  In addition to the 
foregoing, the Veteran has submitted a statement from his private 
psychiatrist, Dr. R.P., dated March 2010, which states that he 
has treated the Veteran since October 2009, at which time he was 
diagnosed with major depression and psychotic disorder secondary 
to a medical condition.  Dr. R.P. stated that he has reviewed 
medical records from when the Veteran was in service, which 
revealed that the Veteran "probably" suffered the psychotic 
disorder at the time he was in the military.  Dr. R.P. also 
stated that the Veteran's subsequent episodes of depression and 
psychosis originally stem from service, noting that many first 
psychotic breaks happen to young males when they leave home for 
the first time, either to college or the military, as in the 
Veteran's case.  

At the time of the last final decision in May 1973, there was no 
evidence of a psychiatric disorder during service or evidence 
linking the Veteran's current psychiatric disorder to service.  
Since the May 1973 rating decision, the Veteran has submitted a 
medical opinion which purports to establish that he manifested a 
psychotic disorder during service and that his subsequent 
psychotic manifestations were related to his military service.  
In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, the Board 
finds that such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for entitlement to service 
connection for a psychiatric disorder may be reopened.  See 
38 U.S.C.A. § 5108.  

Unfortunately, however, the Board finds that a remand is 
necessary because additional evidentiary development is needed.  


ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a psychiatric 
disability, the Veteran's claim for that benefit is granted to 
that extent only.


REMAND

The Veteran has asserted that service connection is warranted for 
a psychiatric disability because his current psychiatric 
disability is related to the treatment he received during service 
for a mental condition.  

In this regard, the service treatment records show that, in July 
1965, the Veteran was transferred to Letterman General Hospital 
for psychiatric evaluation.  The evaluation report reflects that 
the Veteran was initially hospitalized at the US Army Hospital 
Fort Benjamin Harrison in June 1965 and was transferred to 
Letterman Hospital with a diagnosis of psychoneurotic reaction, 
psycho-physiological gastrointestinal reaction, and immature 
personality.  The evaluation report noted the Veteran's time in 
the military, including difficulty adjusting to military life, 
the development of epigastric distress, insomnia, and 
nervousness, and an inability to get along with people in his 
company, including his noncommissioned officer (NCO).  After 
reporting the Veteran's hospital course, the examining physician 
reported that the final impression was immature personality, with 
emotional instability, and he specifically stated that the 
Veteran did not have a mental or physical disease or defect.  The 
Veteran's diagnosis of immature personality with emotional 
instability is noted on his July 1965 separation examination 
report, with no other evidence or diagnosis of a psychiatric 
disability.  

The Veteran has asserted that, shortly after service, he sought 
psychiatric treatment from private doctors because he was having 
thoughts of hurting himself; however, the Veteran is unable to 
provide records of such treatment because the doctors are 
deceased.  Nevertheless, the Veteran has also stated that he has 
sought psychiatric treatment at the VA Medical Centers (VAMC) in 
Allen Park and Detroit, Michigan from the mid-1960s to the 
present.  While the evidentiary record contains treatment records 
from the Detroit VAMC dated in 2006, there is no indication that 
the RO has attempted to obtain treatment records from the VAMCs 
in Allen Park or Detroit dated from the mid-1960s.  Therefore, on 
remand, the RO will be requested to obtain all outstanding VA 
outpatient treatment records.  

In addition to the foregoing, the Board finds that a remand is 
necessary in order to schedule the Veteran for a VA examination.  
Under the VCAA, VA is obligated to provide an examination where 
the record contains competent evidence that the claimant has a 
current disability or persistent or recurring symptoms of a 
disability, evidence of an in-service event, injury, or disease, 
an indication that a disability or signs or symptoms of 
disability may be associated with active service, and there is 
insufficient information to make a decision on a claim.  38 
U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, while the Veteran's service treatment records show 
that his final diagnosis prior to discharge from service was an 
immature personality with emotional instability, the evidence 
shows that he was also diagnosed with psychoneurotic reaction at 
one point during service, which is evidence of an in-service 
psychiatric disability.  The record also contains evidence that 
the Veteran's current psychiatric disability may be associated 
with his military service.  Indeed, the evidentiary record 
contains a March 2010 statement from the Veteran's private 
psychiatrist, Dr. R.P., which states that, after review of his 
military records, it appears that the Veteran probably suffered 
the psychotic disorder during service and that his subsequent 
episodes of depression and psychosis originally stem from 
service.  The Board finds that, while Dr. R.P.'s statement is 
equivocal and insufficient to support the grant of service 
connection on the merits, his statement is sufficient to 
establish that the Veteran's current psychiatric disability, 
specifically identified as major depressive disorder and 
psychotic disorder secondary to a medical condition, may be 
related to his military service.  

As a result of the foregoing, the Board concludes that the 
Veteran should be afforded a VA examination in order to determine 
the likelihood that his current psychiatric disability is 
etiologically related to service.  See 38 C.F.R. § 3.159(c)(4) 
(2009); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that 
a medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Indeed, the Board finds 
that the Veteran has not been afforded a VA examination in 
conjunction with this claim and that a VA medical examination and 
opinion will be instructive in clarifying the information 
provided by Dr. R.P., as there is no indication as to what 
medical condition the Veteran's current psychotic disorder is 
related.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Obtain all outstanding VA outpatient 
treatment records from the VA Medical 
Centers in Allen Park and Detroit, 
Michigan dated from 1965 to the present.  
Any unsuccessful attempts to obtain this 
evidence must be properly documented in 
the claims file.  

2.	Then, schedule the Veteran a VA 
examination to determine whether there is 
a causal nexus between his current 
psychiatric disability and active military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  

a.	A diagnosis of any currently manifest 
psychiatric disability should be made 
and the examiner should render an 
opinion as to whether it is at least 
as likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that any current psychiatric 
disability is related to the 
Veteran's active service.

b.	In answering the foregoing, the 
examiner should also address whether 
it is at least as likely as not 
(i.e., a probability of 50 percent) 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
Veteran manifest a psychiatric 
disability, to include a psychotic 
disorder, during service, given the 
diagnoses of psychoneurotic reaction 
and immature personality in June 
1965.  

c.	A rationale must be provided for each 
opinion offered and the examiner 
should specifically comment on the 
statement provided by the Veteran's 
current treating psychiatrist that 
the current disability was probably 
first manifest during service.

d.	If it cannot be determined, on a 
medical or scientific basis and 
without relating to mere speculation, 
whether the Veteran currently has a 
psychiatric disability that is 
related to his active service, the 
examiner should specifically state 
such in the examination report and 
explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed. The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


